        Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
PRICING ANTITRUST LITIGATION                            16-md-2724




THIS DOCUMENT RELATES TO:                               HON. CYNTHIA M. RUFE


State of Connecticut, et al., v. Teva Pharmaceuticals   Civil Action No.: 19-2407
USA Inc., et al.




                     DEFENDANT PFIZER INC.’S REPLY BRIEF
                 IN SUPPORT OF ITS MOTION TO STAY DISCOVERY
                PENDING RESOLUTION OF ITS MOTION TO DISMISS
        Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 2 of 8




I.     INTRODUCTION
       All discovery from Pfizer Inc. (“Pfizer”)—but not its subsidiary, Greenstone LLC

(“Greenstone”)—should be stayed until this Court resolves Pfizer’s meritorious motion to dismiss.

See Pfizer Stay Br., ECF No. 109; see also Pfizer Mot. to Dismiss, ECF No. 108. As explained in

Pfizer’s opening brief, a short stay of discovery is warranted because: (i) Pfizer’s Motion to

Dismiss with prejudice, which is based on a discrete, straightforward issue of corporate law, is

well-founded and should be granted; (ii) the States are not entitled to discovery on their

inadequately pleaded claims against Pfizer; (iii) there are absolutely no allegations of wrongdoing

by Pfizer in the States’ Amended Complaint; (iv) the balance of equities weighs heavily in Pfizer’s

favor; and (v) a stay will promote judicial economy and the orderly progression of the MDL. Id.

at 4-7. Nothing in the States’ Opposition refutes these conclusions. But it does confirm that the

States oppose a stay only because they hope discovery will enable them to plead a viable claim

against Pfizer. That is improper and demonstrates precisely why this Court should grant Pfizer’s

motion for a limited-duration stay of discovery.

II.    ARGUMENT

       A.      A Limited Stay Is Warranted Because Pfizer’s Motion to Dismiss is
               Meritorious

       Courts in this District (and elsewhere) routinely recognize that a stay pending a motion to

dismiss should be granted where, as here, the dismissal motion is well-founded and would

eliminate all claims against the moving defendant. See Pfizer Stay Br. at 3-5 (citing cases). The

States incorrectly argue that stays of discovery are “generally disfavored” or that they are an

“extraordinary remedy.” States’ Stay Opposition Br. (“States’ Stay Br.”) at 1-2, ECF No. 120. To

the contrary, it is well-settled that “the balance generally favors granting a motion to stay”

“[w]here a pending motion to dismiss may dispose of the entire action and where discovery is not



                                                   1
        Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 3 of 8




needed to rule on such motion.” Weisman v. Mediq, Inc., No. 95-cv-1831, 1995 WL 273678, at

*2 (E.D. Pa. May 3, 1995) (emphasis added) (citing cases); see, e.g., Pfizer Inc. v. Johnson &

Johnson, No. 17-cv-4180, 2018 WL 1071932, at *1 (E.D. Pa. Feb. 27, 2018) (describing stays

pending motions to dismiss as entirely “proper where the likelihood that [the motion to dismiss]

may result in a narrowing or an outright elimination of discovery outweighs the likely harm to be

produced by the delay” (brackets in original)).

       The States argument in response—that a stay of discovery should be denied because

Pfizer’s Motion to Dismiss will resolve all claims against Pfizer but will not resolve this entire

MDL—is nonsensical and certainly not a reason to deny a defendant-specific stay. States’ Stay

Br. at 4. The States’ argument, if accepted, would effectively prohibit individual defendants from

ever obtaining short, pleading-stage stays of discovery in multi-defendant cases. That is clearly

not the law. See, e.g., Weisman, 1995 WL 273678, at *2 (citing cases); Pfizer Mot. at 5 n.3 (citing

cases); Tamburo v. Dworkin, No. 04 C 3317, 2010 WL 4867346, at *1 (N.D. Ill. Nov. 17, 2010)

(holding that a stay of discovery is generally appropriate when a party raises a potentially

dispositive threshold issue). A stay of discovery limited to Pfizer is warranted because Pfizer’s

motion to dismiss will result in an “outright elimination of discovery” from Pfizer. Johnson &

Johnson, 2018 WL 1071932, at *1.

       B.      A Limited Stay Is Warranted Because the States Are Not Entitled to Discovery
               to Replead Their Claims

        The States also are incorrect that they are entitled to discovery from Pfizer so that they

may try again, for the third time, to plead a plausible veil-piercing claim against Pfizer based on

its garden variety parent-subsidiary relationship with Greenstone. The States assert that “[e]ven if

Pfizer is successful in its Motion to Dismiss, the resolution is not necessarily dispositive [of

whether a stay is warranted] as Plaintiff States will seek leave of the Court to amend their



                                                  2
           Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 4 of 8




complaint to address any deficiencies identified by the Court.” States’ Stay Br. at 4 (emphasis

added).

          As stated in Pfizer’s Motion to Dismiss and Reply Brief, however, the States’ claims

against Pfizer should be dismissed with prejudice. The States already had the benefit of their pre-

suit investigation, were put on notice by Pfizer before their May 2019 Complaint that Pfizer would

not be a properly named defendant, and have already amended their Complaint. See ECF No. 109-

2 (Letter from Pfizer’s counsel to J. Nielsen). Their Opposition proffers no new facts to resurrect

their deficient claims because no such facts exist. Further bites at the apple are not appropriate

and will be futile.

          If Pfizer’s Motion to Dismiss is successful, the States are not entitled to party discovery

from Pfizer—despite their contrary suggestion. In fact, the States concede elsewhere in their

Opposition that, “[o]bviously, the court, in dismissing plaintiff’s claim against the parent company,

did not allow that plaintiff to proceed with discovery against the parent company.” States’ Stay

Br. at 3 (emphases added) (discussing the StrikeForce decision, which rejected a similar argument

that the plaintiff would be able to plead viable veil-piercing claims if permitted to conduct

discovery).

          C.     A Limited Stay Is Warranted Because the States’ Position Conflicts with the
                 Federal Rules

          Pfizer’s stay motion explains why the holdings of Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) justify a stay of discovery. Pfizer Stay Br.

at 3-5. Rather than grapple with this well-settled law, the States instead make the unsupported

claim that Pfizer should not be able to invoke “Twombly and Iqbal to shield itself from discovery.”

States’ Stay Br. at 3. But Twombly and Iqbal hold exactly that: the Federal Rules “do[ ] not unlock

the doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S.



                                                   3
        Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 5 of 8




at 678-79.     If anything, Iqbal and Twombly make clear that the States are not entitled to

discovery—especially not costly and burdensome antitrust discovery—based on their conclusory

and deficient allegations against Pfizer. E.g., Twombly, 550 U.S. at 558, 563 n.8 (observing that

the “basic deficiency [of a complaint] should be exposed at the point of minimum expenditure of

time and money by the parties and the court” and that “before proceeding to discovery, a complaint

must allege facts suggestive of illegal conduct” (ellipses omitted)); Associated Gen. Contractors

of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 528 n.17 (1983) (“[A] district court

must retain the power to insist upon some specificity in pleading before allowing a potentially

massive factual controversy to proceed.”).

       The States cannot now avoid the clear-cut application of this federal pleading requirement

by recasting Pfizer’s Motion to Dismiss as raising questions of fact. See States’ Stay Br. at 3-4.

Pfizer’s Motion to Dismiss does not require the resolution of any fact dispute or taking of evidence.

The States’ claims fail as a matter of law not only because they fail to provide any factual basis to

disregard an appropriate parent-subsidiary relationship, but also because they are based on a legal

veil-piercing theory that finds no basis in law—as explained in Pfizer’s Motion to Dismiss and

Reply Brief.

       D.       A Limited Stay Is Warranted Because It Would Not Cause Delay or Impede
                the Progress of the MDL

       Pfizer already demonstrated that a short-duration stay will not cause undue delay or impede

the progression of the MDL. Pfizer Stay Br. at 7-8. In response, the States simply conclude,

without explanation, that a stay will prevent them from prosecuting their case. It is hard to imagine

how a short stay of discovery against only Pfizer will “unnecessarily delay the progress of the

Plaintiff States’ case against Pfizer and its subsidiary Greenstone,” when the States are already

proceeding with discovery against Greenstone.



                                                 4
         Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 6 of 8




       There is also no basis for the States’ unsupported assertion that a stay will undermine the

“roadmap provided in PTO 105.” States’ Stay Br. at 5. Pfizer and Greenstone intend to fully

comply with that discovery framework. But the PTO 105 framework does not justify the States’

apparent expectation that they can receive discovery from all new defendants—even those, like

Pfizer, which do not even sell generic drugs—merely by asserting facially deficient claims. Limits

on discovery start at the pleading stage; plaintiffs are not entitled to discovery by pleading

inadequate and conclusory claims. Twombly, 550 U.S. at 558; Iqbal, 556 U.S. at 678-79. PTO

105 does not disturb that baseline premise of all federal litigation.

       The States vaguely and misleadingly argue that if a stay is granted, “a significant number

of the deadlines in PTOs 105 and 110 will likely have to be extended for Pfizer.” States’ Stay Br.

at 5. But this ostensible concern is a product of the States’ own failure to plead an adequate factual

or legal basis for their claims, and it will become moot should this Court dismiss all claims against

Pfizer with prejudice. Moreover, it is entirely unclear what “deadlines” the States are referring to;

and they fail to mention that the States have agreed with Greenstone to separately negotiate

reasonable discovery deadlines and they are cooperatively proceeding under that agreement. See

PTO 105 ¶ 1 (“Discovery with respect to those defendants shall be governed by separate

agreement(s) to be negotiated by the parties or separate order(s), recommended by the Special

Master and/or as decided by the Court.”).

F.     A Stay Is Warranted Because It Will Promote Judicial Economy and Avoid the
       Discovery Disputes that the States Appear to Invite

       In its opening brief, Pfizer explained how a stay will promote judicial economy because

allowing discovery from Pfizer to proceed “will consume the time and resources of the parties, the

Court, and the Special Masters, since there likely will be numerous disputes regarding the proper

scope of discovery from Pfizer under Rule 26(b)(1).” Pfizer Stay Br. at 8. The States’ response—



                                                  5
        Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 7 of 8




that Pfizer may “seek the intervention of the Special Masters and the Court” to resolve disputed

discovery issues—only underscores the inefficiency of proceeding with discovery while Pfizer’s

Motion to Dismiss is pending. States’ Stay Br. at 4; see, e.g., McLafferty v. Deutsche Lufthansa

A.G., No. 08-cv-1706, 2008 WL 4612856, at *2-3 (E.D. Pa. Oct. 15, 2008) (granting motion to

stay discovery pending resolution of motion to dismiss Section 1 Sherman Act conspiracy claim

and explaining that “delaying discovery until the Court can determine whether or not Plaintiffs

have pled the facts necessary to proceed with the claim, may help to streamline the expensive

discovery process, and, thereby, minimize the burden on counsel, parties and the Court” (emphasis

added)). If a short stay is granted, Pfizer, the States, the Court, and the Special Masters will not

have to waste time and resources on discovery disputes that likely will become moot once that

Court resolves Pfizer’s Motion to Dismiss. A stay therefore would promote judicial economy and

the orderly and cost-effective progression of this MDL.

III.   CONCLUSION

       For these reasons, this Court should grant Pfizer’s Motion to Stay Discovery pending

resolution of its Motion to Dismiss.




                                                 6
      Case 2:19-cv-02407-CMR Document 122 Filed 02/11/20 Page 8 of 8




February 11, 2020                        Respectfully submitted,

                                         By: /s/ Ilana H. Eisenstein
                                         DLA PIPER LLP (US)
                                         Ilana H. Eisenstein
                                         Ben C. Fabens-Lassen
                                         1650 Market Street, Suite 5000
                                         Philadelphia, PA 19103
                                         Tel: (215) 656-3300
                                         ilana.eisenstein@dlapiper.com
                                         ben.fabens-lassen@dlapiper.com
                                         Edward S. Scheideman
                                         500 Eighth Street, NW
                                         Washington, D.C. 20004
                                         Tel: (202) 799-4000
                                         edward.scheideman@dlapiper.com
                                         Counsel for Pfizer Inc.




                                    7
